DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 

2.	Preliminary amendment filed on 3/10/21  has been entered.  	
Drawings
3.    The Examiner has approved drawings filed on  2/4/21 .
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-4, 6- 14, 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Groenovelt et al., (US PGPUB NO. 20040008269 A1), in view of Wang et al., (April Tag 2: Efficient and robust  fiducial detection).
As to claim  1 Groenovelt discloses a  smart counting system in manufacturing, comprising:
a platform configured to have three areas including an input area for accommodating a stack of unfinished products ( fig 1, see para 19) , a workspace where a worker processes the unfinished products one by one, and an output area for accommodating a stack of finished products ( note, see para 22 takes about product being presence and absences , see  fig 3, para 28, product may rotated or  misaligned may be inappropriately staked upon one another 312, may be positioned so as to occluded other products 314, 316 gaps in between products and shadowed region 318   may also be present in the image such that no particular products are recognizable , also see para 44 , 46 and 53) ;
a camera configured above the platform and pointing down to the platform, wherein the camera captures real-time image data including data of the workspace and output area ( note see para 25 camera capturing one or more images  fig 1, 104 , pointed directly to the location of product or environment correspond to workspace); and
a processing unit for receiving and processing the real-time image data from the camera and executing a process based on the real-time image data ( see fig 1, image server 110 , see para 20 ), the process comprising the following steps:
determining that an unfinished product in the workspace matches a predetermined pattern and initializing a work count ( note, object recognition analysis provides object recognition data that may include one or more recognized product instances) based on the training images see para 36, images are compared based on list of product and relative positions  orientation, and distance , such difference may include but are not limited to horizontal or vertical deviations of products from their desired locations , the failure to detect products at their expected locations or the addition of unexpected products relative to the target image , see para 36), ( note algorithm is used and correspond to  work count ( see para 22, 29, 31 and 49) . 
Groenovelt does not teach tag detection pipeline . Wang discloses April Tag 2 efficient and robust fiducial detection .The system comprises of: 
a first tag positioned in the workspace, the first tag being obscured when the worker is processing an unfinished product in the workspace (see fig 3, uses April Tag detector, see page 4194, para C, continuous boundary segmentation section , tag in fig 3( a) shows that an interconnection of the first and second area on the right side of the tag in which the prior art is capable of detecting the connection with the union find algorithm to determine the path of the connected dark cells) note, examiner interprets that the prior art is using a union find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April tag shown in fig 3(a) shows a tag where the top right and left corners are interconnected), ( see  para III tag detection where features an improved quad detector which finds candidate tags in a grayscale image. Each candidate is then decoded to determine if they are valid AprilTag detections. The method leads to fewer false positives than the previous state of the art detector while reliably detecting valid unoccluded quads, contributing to an overall lower false positive rate, first tag being obscured fig 3(d) poor quid fits and undecodable tags are discarded, correspond to unfinished product) .
a second tag positioned in the output area, the second tag being obscured when the output area holds one or more finished products ( see fig 3, uses April Tag detector, see para C , page 4195, boundary segmentation section, para 2 connected components of light and dark pixels are segmented using the union-find algorithm fig 3c , which gives each component a unique ID, for every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster, examiner interprets that the prior art is using a union – find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April Tag shown in fig 3a shows a tag where the bottom right and left corners are interconnected), note, second tag corresponds to finished products(note, fig 3e valid tag detection are output) ;
determining that the first tag has been obscured for at least a predetermined time period ( see fig 3(d). fitting quads (d) see page 4196).
increasing the work count upon detecting a motion in the output area ( see fig 3 , and see D para fitting quads), and
repeating determining that the first tag has been obscured for at least  the predetermined time period and increasing the work count upon detecting a motion in the output area until that the second tag is detected in the output area. ( see fig 3 (a) b, c, d and e) . It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify  Groenovelt  by the teaching of tag detection as taught Wang  the suggestion /motivation for using April Tag detection algorithm which improves upon the previous detector, reducing the rate of false positives, increasing the detection rate, and reducing the amount of computing time needed for detection. These improvements make robust tag detection viable on computation – limited system such as smartphones, and extends the usefulness of tag tracking in real-time applications( as suggested by  Wang  see para V conclusion , page 4198). 
As to claim 2, Wang discloses the system, wherein the first tag and the second tag include a type of fiducial marker, a barcode, or a drawing ( fig 3).
As to claim 3, Wang discloses the system , wherein the first tag is used to determine a location of the workspace and the second tag is used to determine a location of the output area ( fig 3, page 4195, see B localization accuracy , page 4197). 
As to claim 4, Wang discloses the system, wherein the first tag is used to determine a center point of the workspace and the second tag is used to determine a center point of the output area ( see B localization accuracy , page 4197, tag positions were generated randomly, constrained to be a fixed distance from the camera center, while the orientation of the tag was fixed parallel to the image plane. The error in estimated distance is plotted with respect to the distance of the tag from the camera
(Figure 5). In the second experiment, the tag position was fixed so that the camera’s optical axis passed through its center. The tag orientation was generated randomly, constrained so that its normal vector makes the same angle with the camera axis, see fig 9 estimated distance to the tag mosaic center , showing the extend range and accuracy on real data ).
As to claim 6, Wang discloses the system, wherein the second tag becomes obscured after a finished product is placed in the output area ( see fig 3 (a,b,c,d,e) .
As to claim 7, Wang discloses the system , wherein the processing unit is located in a remote place ( note, see V conclusion para  smartphones, the usefulness of tag tracking in real-time applications. A free AprilTag detector app is available in the iPhone App Store1. The detector implementation, which was released last year, is open-source and freely available on our website).
As to claim 7, Groenovelt discloses the system , wherein the processing unit is located in a remote place (see para 20, 21).
As to claim 8, Groenovelt discloses the system  further comprising a monitoring terminal for configuring the system and inputting data to the system (see para 20 , 28).
As to claim 9, Groenovelt  discloses the system , wherein determining that the unfinished product in the workspace matches the predetermined pattern includes comparing the unfinished product with a reference image ( see para 22,29,31,36,49).
As to claim 10, Groenovelt  discloses the system , wherein comparing the unfinished product with the reference image includes measuring similarity ( see para 52).
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim  2.
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 4.
Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 6.
Regarding claim 17, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 9.
As to claim 18, Groenovelt discloses the method , wherein a camera is configured above the platform, points down to the platform, and captures real-time image data including data of the workspace and output area ( note see para 25 camera capturing one or more images  fig 1, 104 , pointed directly to the location of product or environment correspond to workspace).
Regarding claim 19, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 9.
Regarding claim 20, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 10.
6.	Claims 5 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over  Groenovelt et al., (US PGPUB NO. 20090063307 A1), in view of Wang et al., (April Tag 2: Efficient and robust  fiducial detection), as applied to above claims 1 -4, 6- 14, 16- 20 and further in view of  Slilaty (US. 5165007).
Regarding claim 5, Groenovelt fails to discloses wherein the unfinished product in the workspace includes an unfinished clothing or a fabric.
Slilaty discloses system for measuring custom garments. The system comprises of:  wherein the unfinished product in the workspace includes an unfinished clothing or a fabric (column 4, lines 27- 65)..
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify  Groenovelt  by the teaching of clothing or fabric  as taught by Slilaty  the suggestion /motivation for using  unfinished clothing or fabric in  which  evaluation of the final measurements and dimensions can be made, based on the subject's history and person with less training than heretofore required to take the measurements, in less time, and with less subjectivity and possibility of error ( as suggested by  Slilaty  column 3, 39- 42, 53- 56). 
Other prior art cited 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number: 8630924 ;  US PGPUB NO. 20160379031 A1;  20130140354 A1; 20180293543 A1; 20060217232..



















Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669